DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 08/24/2021.
In the instant Amendment, claims 1, 6 and 18-19 have been amended; and claims 1, 6 and 18-20 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 08/24/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
	Applicant’s arguments: “Applicant submits that the cited art fails to disclose all claimed features and, therefore, the application is patentable over the cited art. More specifically, Applicant respectfully submits that the cited art fails to disclose "encrypting the authentication field by applying a hash function to the portion of the at least one secret identifier value and the portion of the time information," as recited by claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hong does disclose ‘encrypting the authentication field by applying a hash function to the portion of the at least one secret identifier value and the portion of the time information’ (paras. 0029-0030, 0043 and fig. 2, encrypt the authentication field of IPsec and for proof of work mechanism a sender to perform hash function in the authentication process; see also para. 0024, hashing used for authentication field). 
Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Svigals, Pub. No.: US 2016/0255083 in view of Hong et al., Pub. No.: US 2011/0107098.

Referring to claim 1, Svigals teaches a method for providing time-dependent authentication of a sending device, comprising: 
preparing a message to a designated receiver (abstract, paras. 0319-0321 and fig. 14, two bidirectional smart devices 1403 that have been designed to send messages 1460 over the network 1450 to each other);  
retrieving a portion of at least one secret identifier value of the sending device (abstract; paras. 0319-0321 and fig. 14, The identifier (1417) comprises a fixed portion (1415, 1416) uniquely identifying the associated sending smart device (1401), and a variable portion (1414) containing a time having a secret random starting point.);   
retrieving a portion of time information, wherein the time information includes a 
timestamp corresponding to a time generated by a time generator of the sending device (abstract, paras. 0319-0321 and fig. 14; The identifier (1417) comprises a fixed portion (1415, 1416) uniquely identifying the associated sending smart device (1401), and a variable portion (1414) containing a time having a secret random starting point.); 
producing an authentication field using the portion of the at least one secret identifier value and the portion of the time information (abstract; paras. 0319-0321 and fig. 14, validating both the fixed and variable portions of the identifier or identifier 1417 equates ‘an authentication field’ );   
attaching the encrypted authentication field to the message (abstract, paras. 0319-0321 and fig. 14; appends an identifier (1417) to each message (1460));  and 
transmitting the message with the attached encrypted authentication field to the designated receiver (abstract, paras. 0319-0321 and fig. 14, communicate with each other over a network (1450) without human intervention by validating both the fixed and variable portions of the identifier (1417)).

Svigals does not explicitly disclose the feature ‘encrypting the authentication field by applying a hash function to the portion of the at least one secret identifier value and the portion of the time information’.
However, in an analogous art, Hong discloses the feature ‘encrypting the authentication field by applying a hash function to the portion of the at least one secret (para. 0029-0030, 0033, time to live; 0043 and fig. 2, encrypt the authentication field of IPsec. And a symmetric key cryptography/key hashing in the authentication field used; in para. 0033, Signaling messages (such as query messages and permission messages), which requires authentication via hashing function includes a time to live (TTL)/time information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Svigals with the method and system of Hong, wherein encrypting the authentication field by applying a hash function to the portion of the at least one secret identifier value and the portion of the time information to provide the user with a means for controlling traffic on a communication network (Hong: para. 0002).

Referring to claim 2, Svigals and Hong teaches the method of claim 1.  Svigals further teaches wherein the time generator of the sending device is updated by the designated receiver at regular time intervals (Svigal: para. 0327 and fig. 14, clock 1414/time generator).

Referring to claim 3, Svigals and Hong teaches the method of claim 2.  Svigals further teaches wherein a time generator of the designated receiver is operable to generate time information sufficiently precise enough to enable the designated receiver to verify the authentication field when the portion of time information of the time generator of the sending device and a portion of time information generated by the time generator of the (Svigal: paras. 0333 – 0336 and fig. 14, verification process).

Referring to claim 4, Svigals and Hong teaches the method of claim 1.  Svigals further teaches wherein the sending device comprises a user equipment of a mobile network and the designated receiver comprises a network device (Svigal: abstract and fig. 14, network smart device 1401 & 1402).

Referring to claim 5, Svigals and Hong teaches the method of claim 1.  Svigals further teaches wherein the sending device comprises a voice over Internet protocol device and the designated receiver comprises a network device (Svigal: paras. 0164, 0316-0321 and fig. 14, Security for the Internet of Things uses smart device/’ a voice over Internet protocol device’).

Referring to claim 6, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 7, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 8, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 9, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 10, Svigals and Hong teaches the method of claim 9.  Svigals further teaches wherein the authentication status indicator validates caller identification information from the sending device (Svigal: abstract, paras. 0316-0321 and fig. 14, inherent that smart devices have a caller id).

Referring to claim 11, Svigals and Hong teaches the method of claim 6.  Svigals further teaches wherein the sending device and the designated receiver are part of a social media network (Svigal: abstract, paras. 0316-0321 and fig. 14, inherent that smart devices enable access to a social media network).

Referring to claim 12, Svigals and Hong teaches the method of claim 11.  Svigals further teaches wherein the authentication status indicator validates sent and/or posted messages (Svigal: abstract, paras. 0316-0321 and fig. 14, validating process).

Referring to claim 13, Svigals and Hong teaches the method of claim 6.  Svigals further teaches wherein the sending device and the designated receiver are part of an Internet of Things (loT) network (Svigal: paras. 0164, 0316-0321 and fig. 14, Security for the Internet of Things network).

Referring to claim 14, Svigals and Hong teaches the method of claim 13.  Svigals further teaches wherein the sending device comprises an loT device and the designated receiver comprises a remote device (Svigal: paras. 0164, 0316-0321 and fig. 14, Security for the Internet of Things network).

Referring to claim 15, Svigals and Hong teaches the method of claim 14.  Svigals further teaches wherein the portion of the at least one secret identifier value includes identity information known to the IoT device and the remote device (Svigal: abstract, paras. 0164, 0316-0321 and fig. 14, Security for the Internet of Things network).

Referring to claim 16, Svigals and Hong teaches the method of claim 6.  Svigals further teaches wherein the second authentication field is produced using the at least one secret identifier value, the time information, and the message (Svigal: abstract, paras. 0316-0321 and fig. 14; a secret random starting point).

Referring to claim 17, Svigals and Hong teaches the method of claim 6.  Svigals further teaches wherein the portion of the at least one secret identifier value of the sending device is retrieved from a device directory of the designated receiver (Svigal: paras. 0194, 0336, whitelist).

Referring to claims 18-19, these claims are similar in scope to claim 1, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        09/09/2021